DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
The amendment filed 4/18/2022 has been entered.  Claims 1-2 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US2014/0093723) in view of Katagi (JP2011230472A, please refer to the attached machine translation for the below cited sections) or Hagiwara (JP2004217861A, please refer to the attached machine translation for the below cited sections).
Takeuchi discloses a heat-releasing metal base substrate comprising, in order, a metal foil (12), a polyimide resin layer (14) in a thickness to achieve sufficient heat conductivity, an adhesive layer (16), and a metal plate (18) that serves as a heat radiator or “heat-releasing metal” adherend provided on the adhesive layer, wherein the thickness of the metal plate (18) is not particularly limited and thus may read upon the broadly claimed metal foil, such that Takeuchi discloses a metal base substrate having a general laminated structure as instantly claimed with the metal foil (12) reading upon the claimed “metal substrate”, the polyimide resin layer (14) reading upon the claimed insulating layer, the metal plate (18) reading upon the claimed “metal foil” and the adhesive layer (16) broadly reading upon the claimed “adhesive layer between the insulating layer and the metal foil” as recited in instant claim 1 (Entire document, particularly Abstract, Fig. 1, Paragraphs 0041, 0088 and 0109-0110).  Takeuchi discloses that the adhesive layer has a thickness of 5-25µm, overlapping the claimed 0.5-20µm and thus rendering the claimed range obvious to one having ordinary skill in the art, with specific examples at 5µm (Paragraph 0077, Examples); and that the elastic modulus (e.g. Young’s modulus) at room temperature (25ºC) of an adhesive resin of the adhesive layer after curing is preferably 200 MPa (0.2GPa) to 1,000 MPa (1 GPa), thereby satisfying and/or rendering obvious the instantly claimed Expression 1 of 0.17 ≤ E (GPa) ≤ 1 as well as Expression 2 of 5 ≤ T/E (given that the minimum value of T/E would be 5), wherein Takeuchi specifically discloses that when the elastic modulus is 1,000 MPa or less, a stress generated by thermal expansion can be eased and occurrence of cracking at an interface with the adhesive layer can be suppressed, while when the elastic modulus is 200 MPa or more, occurrence of sinking of elements such as LEDs during mounting on the substrate can be suppressed (Paragraph 0084).  Takeuchi discloses that the adhesive resin included in the adhesive layer is not particularly limited as long as it can bond the polyimide resin layer to an adherend, preferably a heat-releasing metal plate, and is preferably a siloxane-modified polyamideimide (reading upon the claimed “includes one or more selected from the group consisting of a silicone resin…and a polyamide-imide resin”) from the standpoint of adhesion with respect to the polyimide resin layer and heat resistance (Paragraphs 0087-0089); and may further comprise an epoxy resin and multifunctional compound, preferably an epoxy compound (also reading upon the claimed “includes one or more selected from the group consisting of a silicone resin, an epoxy resin, and a polyamide-imide resin”), as well as a curing agent, curing accelerator, and various additives such as a corrosion resistance improver, a flame retardant or an anti-rust agent, as needed (Paragraphs 0092-0106), and although Takeuchi does not specifically disclose the thermal conductivity in a thickness direction of the adhesive layer in order to determine whether Takeuchi clearly satisfies the instantly claimed Expression 3, given that polyamideimide (PAI) resins, in general, are known to have a thermal conductivity λ in the range of about 0.26 to 0.54 and polydimethylsiloxane of about 0.25 (Official Notice taken by the Examiner with respect to these known λ values/ranges), it would have been obvious to one having ordinary skill in the art to reasonably expect the siloxane-modified PAI resins disclosed by Takeuchi to have a thermal conductivity of at least 0.25 and/or in a similar range as PAI, such that at an adhesive layer thickness of 5µm as disclosed by Takeuchi, the ratio of T/λ would be 20 at a λ minimum of 0.25 with the ratio decreasing, i.e. <20, with increasing λ, e.g. a ratio of ~19.2 at λ=0.26 and ~10 at λ=0.50, such that Takeuchi provides a clear suggestion that an adhesive layer containing the siloxane-modified PAI and having a thickness of 5µm satisfies and/or renders obvious the instantly claimed Expression (3).
Additionally, given that Takeuchi also discloses that the adhesive layer may comprise various additives including flame retardants as noted above, wherein inorganic flame retardants such as metal hydroxides like magnesium hydroxide, an obvious species of flame retardant utilized in the art, or alumina or other inorganic material have much higher thermal conductivities than PAI or polymers in general, e.g. in most cases at least an order of magnitude or more greater, it would have been obvious to one having ordinary skill in the art to incorporate flame retardants such as inorganic flame retardants into the adhesive layer taught by Takeuchi thereby further increasing the thermal conductivity of the adhesive layer and decreasing the T/λ ratio based upon the teachings and/or suggestions of Takeuchi and thus further suggesting a ratio satisfying the claimed ratio and/or rendering the claimed ratio obvious to one having ordinary skill in the art based upon the teachings and/or suggestions of Takeuchi.
Further, Katagi discloses a multilayer heat-conductive sheet for heat-radiating device, to be positioned between a heating element and a radiating element, comprising a polymer layer (A) containing insulating non-spherical particles and a layer (B) laminated on one or both surfaces of layer (B), wherein layer (B) functions as an adhesive layer and comprises an insulating resin composition containing at least one of a polyamide-imide resin and an epoxy resin, and particles having a thermal conductivity of 10 W/mK or more in a preferred blending amount of 20-90% by volume, with examples utilizing alumina of 21-40 W/mK, wherein the layer (B) provides both thermal conductivity and adhesiveness properties to the sheet (Entire document, particularly, Paragraphs 0011-0013, 0036-0037, 0042-0044, 0060 and 0071).  Similarly, Hagiwara discloses a heat-resistant adhesive agent for adhering a metallic foil and a cooling plate, wherein the adhesive agent has high thermal conductivity, adhesion and excellent electrical insulating properties; and contains 5-95wt. parts of siloxane-modified polyamideimide, 95-5wt. parts of thermosetting resin, particularly an epoxy resin, optionally a thermoplastic elastomer, and 40-900wt. parts of spherical-shaped alumina, with example adhesive films having a thermal conductivity at 20ºC of 2.3 to 2.7 W/mK, and even the comparative examples having a thermal conductivity of 1.6-1.9 W/mK (Entire document, particularly Abstract, Paragraphs 0001, 0007, 0009-0010, Examples, Tables 2-3).  Hence, given that both Katagi and Hagiwara disclose similar adhesive resin layers for use in similar applications as in Takeuchi, wherein the adhesive composition of each reference, like Takeuchi, comprises a polyamideimide or siloxane-modified polyamideimide, with or without an epoxy resin, as well as alumina that increases the thermal conductivity of the adhesive resin while still maintaining desired properties including adhesion and is also a known inorganic flame retardant in the art, it would have been obvious to one having ordinary skill in the art to provide an adhesive layer having a thermal conductivity as in Katagi or Hagiwara and/or to further incorporate alumina particles as in Katagi or Hagiwara thereby increasing the thermal conductivity of the PAI or siloxane-modified PAI resin as in Katagi or Hagiwara, such that the claimed ratio of T/λ of less than 20 at the 5 micron thickness as disclosed by Takeuchi would been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Takeuchi in view of Katagi or Hagiwara, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Thus, the claimed invention as recited in instant claim 1 would have been obvious over Takeuchi in view of Katagi or Hagiwara.
With respect to instant claim 2, Takeuchi discloses that the polyimide resin layer may further include an inorganic filler (Paragraph 0054) but does not specifically recite that the inorganic filler are “ceramic” particles with a specific surface area as claimed and contained in a volume percentage as claimed.  However, Katagi and Hagiwara both disclose that known inorganic fillers include alumina and other inorganic particles reading upon the claimed “ceramic particles”, and both disclose contents reading upon and/or rendering obvious the claimed volume percentage range of instant claim 2 with Katagi disclosing non-spherical ceramic particles in a content of 30-80vol% in layer (A) and 20-90vol% in layer (B) as noted above (Paragraphs 0004, 0021-0023, and 0037-0038), and Hagiwara disclosing spherical alumina particles in a content of 40 to 900 wt. parts as noted above, with 60-95wt% of coarse particles having an average particle size of 5-50µm and 5-40wt% of fine particles having an average particle diameter of 0.1µm or more (Paragraph 0007), and given the absence of any clear showing of criticality and/or unexpected results with regard to the claimed specific surface area, and that known spherical and/or non-spherical alumina particles utilized in the art may have a specific surface area within the broad, open-ended range, the claimed invention as recited in instant claim 2 would have been obvious over the teachings of Takeuchi in view of Katagi or Hagiwara given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any rejection from the prior office action not restated below has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 4/18/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 2, 2022